Citation Nr: 0420292	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  02-03 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for left ankle disability residual to a gunshot wound with 
fractures of the tibia and fibula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to January 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the 
Montgomery, Alabama Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO continued a 30 percent disability rating for disability of 
the left ankle residual to a gunshot wound with fractures of 
the tibia and fibula.

The veteran had a hearing before the undersigned Veterans Law 
Judge at the RO in September 2002.

In August 2003, the Board remanded the appeal for procedural 
actions and evidentiary development.

For reasons explained below, the appeal is again REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

In the August 2003 remand, the Board instructed that the 
veteran should receive additional medical examination of his 
left ankle.  The Board included detailed instructions for the 
examination, noting several factors that should be observed 
and described.  The veteran had a VA examination of his left 
ankle in February 2004.  The veteran's claims file contains, 
from that examination, report pages labeled page 1 and page 
3, and a sheet of photographs of the veteran's ankle.  It 
appears that the report had a page 2 that was not attached to 
the claims file.  The Board is required to obtain the 
complete examination report.  See 38 U.S.C.A. § 5103A(b)-(d) 
(West 2002).

In its earlier remand the Board requested that the examiner 
express an opinion as to whether the the left ankle 
disability results in no effective function of the foot other 
than that which would be equally well served by amputation at 
the site of election; and whether the ankle disability causes 
marked interference with the veteran's employment.

Accordingly, this case is REMANDED for the following:

1.  The AMC or RO should obtain a 
complete copy of the report of the 
examination of the veteran's left ankle 
on February 12, 2004, at the Biloxi, 
Mississippi, VA Medical Center.  That 
copy of the report should be associated 
with the veteran's claims file.

2.  The AMC or RO should review the 
examination report to make sure it 
contains the opinions requested in the 
Board's June 2003 remand.  If the 
requested opinions are not present, the 
AMC or RO should ask the examiner to 
review the claims folder and furnish 
absent opinions.  If the examiner is 
unable to furnish the opinions, the 
veteran should be afforded a new 
examination in order to obtain the 
necessary information.

3.  The AMC or RO should then 
readjudicate the claim, and if it remains 
denied, issue a supplemental statement of 
the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


